     Case 2:20-cr-00289-MWF Document 31 Filed 09/08/20 Page 1 of 3 Page ID #:123



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN T. ANDREWS (Cal. Bar No. 319565)
4    Assistant United States Attorney
     Violent and Organized Crime Section
5    1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6104
7         Facsimile: (213) 894-3713
          E-mail:    shawn.andrews@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,               No. 20-CR-289-MWF

13             Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                             DEFENDANT’S EX PARTE APPLICATION
14                    v.                     TO MODIFY CONDITIONS OF RELEASE

15   MICAH TILLMON,

16             Defendant.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Shawn T. Andrews,
21   hereby submits its Opposition to Defendant’s Ex Parte Application to
22   Modify Conditions of Release.
23        The government’s Opposition is based on the attached Memorandum
24   //
25   //
26   //
27

28
     Case 2:20-cr-00289-MWF Document 31 Filed 09/08/20 Page 2 of 3 Page ID #:124



1    of Points and Authorities, the files and records in this case, and

2    any additional evidence or argument that the Court may wish to

3    consider at a hearing on this matter.

4

5    Dated: September 8, 2020             Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9
10                                              /s/
                                          SHAWN T. ANDREWS
11                                        Assistant United States Attorney

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-cr-00289-MWF Document 31 Filed 09/08/20 Page 3 of 3 Page ID #:125



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    ARGUMENT
3          As documented in its Application for Review/Reconsideration of

4    Order Setting Conditions of Release (the “Application”) filed at

5    Docket Entry (“DE”) 10, the government believes that defendant is a

6    danger to the community.     As such, the government sought to protect

7    the community through defendant’s pretrial detention because no

8    condition or combination of conditions could reasonably assure the

9    safety of the community.     (See DE 10 at 5-6.)      In a well-reasoned
10   decision, Judge Fischer disagreed with the government and found that

11   there was a condition that could reasonably assure the safety of the

12   community: 24-hour home confinement.       (See DE 15.)     Judge Fischer’s

13   decision has proved to be prescient; the community has been safe

14   since defendant’s release to 24-hour home confinement.

15         The government still believes that defendant is a danger to the

16   community because the concerns that the government voiced in the

17   Application still exist today.      (See DE 10 at 5-6.)      Specifically,

18   given defendant’s alleged conduct in this case, coupled with the
19   discovery of precursor materials during the execution of the search

20   warrant at his home on July 1, there is a serious possibility that

21   defendant could cause harm to the community if he is allowed to

22   venture outside his home unsupervised.        That possibility is simply

23   too acute to be tolerated and Judge Fischer’s decision should not be

24   disturbed.

25   II.   CONCLUSION
26         For the foregoing reasons, the Court should deny defendant’s Ex

27   Parte Application to Modify Conditions of Release.

28
